Exhibit 10.13

 

THE McCLATCHY COMPANY

 

2001 DIRECTOR OPTION PLAN

 

(Amended and Restated as of December 4, 2002)

 

1. Purposes of the Plan. The purposes of this 2001 Director Option Plan are to
attract and retain the best available personnel for service as Non-employee
Directors (as defined herein) of the Company, to provide additional incentive to
the Non-employee Directors of the Company to serve as Directors, and to
encourage their continued service on the Board.

 

All Options granted hereunder shall be nonstatutory stock options.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Board” means the Board of Directors of the Company.

 

(b) “Change of Control” means (i) the sale, lease, conveyance or other
disposition of all or substantially all of the Company’s assets to any “person”
(as such term is used in Section 13(d) of the Securities Exchange Act of 1934,
as amended), entity or group of persons acting in concert; (ii) any “person” or
group of persons (other than any member of the McClatchy/Maloney family or any
entity or group controlled by one or more members of the McClatchy/Maloney
family) becoming the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing 50% or
more of the total voting power represented by the Company’s then outstanding
voting securities; (iii) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its controlling entity) at
least 50% of the total voting power represented by the voting securities of the
Company or such surviving entity (or its controlling entity) outstanding
immediately after such merger or consolidation; (iv) a contest for the election
or removal of members of the Board that results in the removal from the Board of
at least 50% of the incumbent members of the Board, or (v) the occurrence of a
“Rule 13e-3 transaction” as such term is defined in Rule 13e-3 promulgated under
the Securities Exchange Act of 1934, as amended, or any similar successor rule.

 

(c) “Code” means the Internal Revenue Code of 1986, as amended.

 

(d) “Common Stock” means the Class A Common Stock of the Company.

 

(e) “Company” means The McClatchy Company., a Delaware corporation.

 



--------------------------------------------------------------------------------

(f) “Director” means a member of the Board.

 

(g) “Disability” means that an Optionee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which has lasted, or can be expected to last, for a continuous period
of not less than six (6) months or which can be expected to result in death.

 

(h) “Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. The payment of a
Director’s fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company.

 

(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(j) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock for the last market trading day prior to the time of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable; or

 

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

 

(k) “Non-employee Director” means a Director who is not an Employee.

 

(l) “Option” means a stock option granted pursuant to the Plan.

 

(m) “Optioned Stock” means the Common Stock subject to an Option.

 

(n) “Optionee” means a Director who holds an Option.

 

(o) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(p) “Plan” means this 2001 Director Option Plan.

 

-2-



--------------------------------------------------------------------------------

(q) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 10 of the Plan.

 

(r) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Internal Revenue Code of 1986.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 10 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 500,000 Shares (the “Pool”). The Shares may be authorized, but
unissued, or reacquired Common Stock.

 

If an Option expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated). Shares
that have actually been issued under the Plan shall not be returned to the Plan
and shall not become available for future distribution under the Plan.

 

4. Administration and Grants of Options under the Plan.

 

(a) Procedure for Grants. All grants of Options to Non-employee Directors under
this Plan shall be automatic and nondiscretionary and shall be made strictly in
accordance with the following provisions; provided, however, that the Board
shall have the authority to adjust the size of the Annual Option (defined below)
as it deems appropriate in light of all surrounding circumstances:

 

(i) No person shall have any discretion to select which Non-employee Directors
shall be granted Options.

 

(ii) Each Non-employee Director shall be automatically granted an Option to
purchase 3,000 Shares (an “Annual Option”) on the date of the Company’s annual
stockholder meeting each year.

 

(iii) Notwithstanding the provisions of subsections (ii) and (iii) hereof, any
exercise of an Option granted before the Company has obtained shareholder
approval of the Plan in accordance with Section 16 hereof shall be conditioned
upon obtaining such shareholder approval of the Plan in accordance with Section
16 hereof.

 

(iv) The terms of an Annual Option granted hereunder shall be as follows:

 

(A) the term of the Annual Option shall be ten (10) years.

 

(B) the Annual Option shall be exercisable only while the Non-employee Director
remains a Director of the Company, except as set forth in Sections 8 and 10
hereof.

 

(C) the exercise price per Share shall be 100% of the Fair Market Value per
Share on the date of grant of the Annual Option.

 

-3-



--------------------------------------------------------------------------------

(D) subject to Section 10 hereof, the Annual Option shall become exercisable as
to 25% of the Shares subject to the Annual Option on the March 1 following its
date of grant and 25% of the Shares subject to the Annual Option shall vest on
each March 1 thereafter, provided that the Optionee continues to serve as a
Director on such dates.

 

(v) Notwithstanding the foregoing vesting provisions, if an Optionee’s service
as a Director terminates due to death, Disability or retirement after attaining
the age of 65, then 100% of the shares subject to each outstanding Option
granted hereunder to such Optionee shall immediately vest and become
exercisable.

 

(vi) In the event that any Option granted under the Plan would cause the number
of Shares subject to outstanding Options plus the number of Shares previously
purchased under Options to exceed the Pool, then the remaining Shares available
for Option grant shall be granted under Options to the Non-employee Directors on
a pro rata basis. No further grants shall be made until such time, if any, as
additional Shares become available for grant under the Plan through action of
the Board or the shareholders to increase the number of Shares which may be
issued under the Plan or through cancellation or expiration of Options
previously granted hereunder.

 

5. Eligibility. Options may be granted only to Non-employee Directors. All
Options shall be automatically granted in accordance with the terms set forth in
Section 4 hereof.

 

The Plan shall not confer upon any Optionee any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate the Director’s relationship with the Company at any time.

 

6. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the shareholders of the Company as
described in Section 16 of the Plan. It shall continue in effect for a term of
ten (10) years unless sooner terminated under Section 11 of the Plan.

 

7. Form of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall
consist of (i) cash, (ii) check, (iii) other shares which (x) in the case of
Shares acquired upon exercise of an option, have been owned by the Optionee for
more than twelve (12) months on the date of surrender, and (y) have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which said Option shall be exercised, (iv) consideration
received by the Company under a cashless exercise program implemented by the
Company in connection with the Plan, or (v) any combination of the foregoing
methods of payment.

 

8. Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable at such times as are set forth in Section 4
hereof; provided, however, that no Options shall be exercisable until
shareholder approval of the Plan in accordance with Section 16 hereof has been
obtained.

 

-4-



--------------------------------------------------------------------------------

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may consist of any consideration and method of payment allowable under
Section 7 of the Plan. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. A share
certificate for the number of Shares so acquired shall be issued to the Optionee
as soon as practicable after exercise of the Option. No adjustment shall be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 10 of the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

(b) Termination of Continuous Status as a Director. Subject to Section 10
hereof, in the event an Optionee’s status as a Director terminates (other than
upon the Optionee’s death, Disability or retirement after the age of 65), the
Optionee may exercise his or her Option, but only within ninety (90) days
following the date of such termination, and only to the extent that the Optionee
was entitled to exercise it on the date of such termination (but in no event
later than the expiration of its ten (10) year term). To the extent that the
Optionee was not entitled to exercise an Option on the date of such termination,
and to the extent that the Optionee does not exercise such Option (to the extent
otherwise so entitled) within the time specified herein, the Option shall
terminate.

 

(c) Retirement. In the event Optionee’s status as a Director terminates as a
result of Optionee retiring after attaining the age of 65, the Optionee may
exercise his or her Option, but only within three years following the date of
such termination, and only to the extent that the Optionee was entitled to
exercise it on the date of such termination (but in no event later than the
expiration of its ten (10) year term). To the extent that the Optionee was not
entitled to exercise an Option on the date of termination, or if he or she does
not exercise such Option (to the extent otherwise so entitled) within the time
specified herein, the Option shall terminate.

 

(d) Disability of Optionee. In the event Optionee’s status as a Director
terminates as a result of Disability, the Optionee may exercise his or her
Option, but only within three years following the date of such termination, and
only to the extent that the Optionee was entitled to exercise it on the date of
such termination (but in no event later than the expiration of its ten (10) year
term). To the extent that the Optionee was not entitled to exercise an Option on
the date of termination, or if he or she does not exercise such Option (to the
extent otherwise so entitled) within the time specified herein, the Option shall
terminate.

 

-5-



--------------------------------------------------------------------------------

(e) Death of Optionee. In the event of an Optionee’s death, the executors or
administrators of the Optionee’s estate or a person who acquired the right to
exercise the Option by bequest, inheritance or beneficiary designation may
exercise the Option, but only within three years following the date of death,
and only to the extent that the Optionee was entitled to exercise it on the date
of death (but in no event later than the expiration of its ten (10) year term).
To the extent that the Optionee was not entitled to exercise an Option on the
date of death, and to the extent that the Optionee’s estate or a person who
acquired the right to exercise such Option does not exercise such Option (to the
extent otherwise so entitled) within the time specified herein, the Option shall
terminate.

 

In the event that an Optionee dies after the termination of his or her status as
a Director as provided in Sections 8(b), (c) and (d), but before the expiration
of his or her Option(s), all or part of such Option(s) may be exercised (prior
to the expiration) by the executors or administrators of the Optionee’s estate
or by any person who has acquired such Option(s) directly from him or her by
bequest, inheritance or beneficiary designation under the Plan, but only to the
extent that such Option(s) had become exercisable before his or her service as a
Director terminated or became exercisable as a result of the termination.

 

9. Non-Transferability of Options. The Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.

 

10. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

 

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by each outstanding
Option, the number of Shares which have been authorized for issuance under the
Plan but as to which no Options have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option, as well as
the price per Share covered by each such outstanding Option, and the number of
Shares issuable pursuant to the automatic grant provisions of Section 4 hereof
shall be proportionately adjusted for any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option has not been previously
exercised, it shall terminate immediately prior to the consummation of such
proposed action.

 

-6-



--------------------------------------------------------------------------------

(c) Change of Control. In the event of a Change of Control, all outstanding and
unexpired Options shall become fully vested and exercisable, including as to
Shares for which it would not otherwise be exercisable.

 

Outstanding Options may be assumed or equivalent options may be substituted by
the successor corporation or a Parent or Subsidiary thereof (the “Successor
Corporation”) or they may be settled for cash. If an Option is assumed or
substituted for, the Option or equivalent option shall continue to be
exercisable as provided in Section 4 hereof for so long as the Optionee serves
as a Director or a director of the Successor Corporation. Following such
assumption or substitution, if the Optionee’s status as a Director or director
of the Successor Corporation, as applicable, is terminated, the Option or option
shall remain exercisable in accordance with Sections 8(b) through (e) above. If
the Successor Corporation does not assume an outstanding Option or substitute
for it an equivalent option or the Option is not settled for cash, the Board
shall notify the Optionee at least thirty (30) days from the date of such
notice, and upon the expiration of such period the Option shall terminate.

 

For the purposes of this Section 10(c), an Option shall be considered assumed
if, following the Change of Control, the Option confers the right to purchase or
receive, for each Share of Optioned Stock immediately prior to the Change of
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change of Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares). If such consideration received in the
Change of Control is not solely common stock of the Successor Corporation or its
Parent, the Board may, with the consent of the Successor Corporation, provide
for the consideration to be received upon the exercise of the Option, for each
Share of Optioned Stock, to be solely common stock of the Successor Corporation
or its Parent equal in fair market value to the per share consideration received
by holders of Common Stock in the Change of Control.

 

11. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may at any time amend, alter, suspend,
or discontinue the Plan, but no amendment, alteration, suspension, or
discontinuation shall be made which would impair the rights of any Optionee
under any grant theretofore made, without his or her consent. In addition, to
the extent necessary and desirable to comply with any applicable law, regulation
or stock exchange rule, the Company shall obtain shareholder approval of any
Plan amendment in such a manner and to such a degree as required.

 

(b) Effect of Amendment or Termination. Any such amendment or termination of the
Plan shall not affect Options already granted and such Options shall remain in
full force and effect as if this Plan had not been amended or terminated.

 

12. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date determined in accordance with Section 4 hereof.

 

-7-



--------------------------------------------------------------------------------

13. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
state securities laws, and the requirements of any stock exchange upon which the
Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

 

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.

 

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

14. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

15. Option Agreement. Options shall be evidenced by written option agreements in
such form as the Board shall approve.

 

16. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the degree and manner
required under applicable state and federal law and any stock exchange rules.

 

-8-